DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,13, 14, 15 and 28 are rejected under 35 U.S.C. 103 as being obvious over Bommerbach (United States Patent Application Publication 2014/0347634 A1) in view of Uchiyama (United States Patent Application Publication 2005/271312).
With respect to claim 11, Bommerbach (figure 4; also see fig.11) discloses a projection display system, comprising: a light emitting device (422, 409, 414, 417, 418) configured to emit, in a time sequence, first light (paragraph [0027]: "red/green"; also see segments of yellow emitting phosphor 418) and second light (paragraph [0027]: "blue"), the first light and the second light having different colors; a light splitting device (425) configured to split the first light into first wavelength range light (paragraph [0027]: "green") emitted along a first optical path (426) and second wavelength range light (paragraph [0027]: "red") emitted along a second optical path (416), and to guide at least part of the second light (paragraph [0027]: "blue") to be emitted along the first optical path (426); a first light modulator (432) located in the first optical path and configured to modulate light emitted along the first optical path, a second light modulator (430) located in the second optical path and configured to modulate light emitted along the second optical path, wherein the light emitted after being modulated by the first light modulator (432) and the light emitted after being modulated by the second light modulator (430) are combined (406) to obtain third light emitted along a third optical path, wherein the light emitting device comprises a light emitting unit (422) and a wavelength conversion device (409 in fig.4, 1209 in fig. 12), the wavelength conversion device is driven by a driving device to periodically expose, in a time sequence, different regions of the wavelength conversion device (see the regions of the wavelength conversion device of fig.4) in an optical path of light emitted from the light emitting unit, to generate, in the time sequence, the first light and the second light (see the operation of fig.4 and 12).
Bommerbach does not  disclose a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light.
Uchiyama discloses  (paragraphs [0125]-[0128;] figure 15) suggests the use of a third modulator (30) located in an optical path between the light emitting device (10) and the light splitting device (44a) and configured to modulate the first light (paragraph [0127]: "red and blue) and the second light (paragraph [0127]: "green") that are emitted by the light emitting device (10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bommerbach with the teaching of Uchiyama so that a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light to improve contrast.

With respect to claim  13, Bommerbach in view of Uchiyama discloses the projection display system according to claim11, Bommerbach discloses wherein the light emitting device further comprises a supplementary light source for emitting supplementary light (IR in fig.12), the supplementary light and the light emitted, in the time sequence ([0034]: FIGS. 10-12 illustrate example arrangements 1000, 1100, 1200 wherein an infrared (IR) light source is introduced into the projection system. In FIG. 10, the IR light is shown introduced by a laser light source 1010 following at least a portion of the relay optics for modulation in a common and/or time sequenced manner with one or more of the other colors.  ) , by the wavelength conversion device are combined, to emit, in the time sequence, the first light and the second light (wherein the time sequence of consecutive light beams constitutes a first beam, and any beam subsequent the sequence of consecutive light beams constitutes a second beam in fig.12 in light of cited para.0034 above).

With respect to claim  14, Bommerbach in view of Uchiyama discloses the projection display system according to claim 11, Bommerbach discloses wherein the first light is yellow light (see wheel E in fig.4), the second light is blue light (see the blue light of 409e), and the first wavelength range light is red light or green light (disclosed by the yellow phosphor of wheel E).

With respect to claim 15, Bommerbach in view of Uchiyama discloses the projection display system according to claim 11, Bommerbach discloses wherein the light splitting device (see the operation of 425 in fig.4) is further configured to split the second light into third wavelength range light emitted along the first optical path and fourth wavelength range light emitted along the second optical path (see the separation of yellow light into red and green light be 425 in fig.4).


With respect to claim  26, Bommerbach in view of Uchiyama discloses  the projection display system according to claim 11, Bommerbach in combination with Uchiyama discloses  wherein each of the first light modulator and the second light modulator is one of a transmissive liquid crystal light valve, a reflective liquid crystal light valve and a digital micromirror device (see the DMDs in fig.4, 430 and 432), and the third light modulator is one of a transmissive liquid crystal light valve, a reflective liquid crystal light valve and a digital micromirror device (see LCD 30 in Uchiyama).

With respect to claim  27, Bommerbach in view of Uchiyama discloses the projection display system according to claim 26, Bommerbach in combination with Uchiyama discloses  wherein the first light modulator and the second light modulator are digital micromirror devices (see 430 and 432 in fig.4), and the first light modulator and the second light modulator are located in an optical path of a light emitted by the third light modulator (see the position of the third modulator as taught by Uchiyama).

With respect to claim  28, Bommerbach discloses a projection display system, comprising: a light emitting device (422, 409, 414, 417, 418) configured to emit, in a time sequence, first light (paragraph [0027]: "red/green") and second light (paragraph [0027]: "blue"), a light splitting device (425) configured to split the first light into first wavelength range light (paragraph [0027]: "green") emitted along a first optical path (426) and second wavelength range light (paragraph [0027]: "red") emitted along a second optical path (416), and to guide at least part of the second light (paragraph [0027]: "blue") to be emitted along the first optical path (426); a first light modulator (432) located in the first optical path and configured to modulate light emitted along the first optical path, a second light modulator (430) located in the second optical path and configured to modulate light emitted along the second optical path, wherein the light emitted after being modulated by the first light modulator (432) and the light emitted after being modulated by the second light modulator (430) are combined (406) to obtain third light emitted along a third optical path, wherein the light emitting device comprises a light emitting unit (422) and a wavelength conversion device (409 in fig.4, 12), the wavelength conversion device is driven by a driving device to periodically expose, in a time sequence, different regions of the wavelength conversion device (see the regions of the wavelength conversion device of fig.4) in an optical path of light emitted from the light emitting unit, to generate, in the time sequence, the first light and the second light (see the operation of fig.4 and 12).

Bommerbach does not disclose a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light.
Uchiyama discloses  (paragraphs [0125]-[0128;] figure 15) suggests the use of a third modulator (30) located in an optical path between the light emitting device (10) and the light splitting device (44a) and configured to modulate the first light (paragraph [0127]: "red and blue) and the second light (paragraph [0127]: "green") that are emitted by the light emitting device (10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bommerbach with the teaching of Uchiyama so that a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light to improve contrast.

With respect to claims  25 and 30, Bommerbach in view of Uchiyama discloses the projection display system according to claims 11 and 28, Bommerbach discloses  wherein an optical length of the first optical path is equal to an optical length of the second optical path (see the first and second optical paths in fig.4).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being obvious over Bommerbach (United States Patent Application Publication 2014/0347634 A1) in view of Uchiyama (United States Patent Application Publication 2005/271312) and Wang (United States Patent Publication 2017/0048502).

With respect to claim  15 and 16, Bommerbach in view of Uchiyama discloses  the projection display system according to claim 11, but does not disclose wherein the light splitting device is further configured to split the second light into third wavelength range light emitted along the first optical path and fourth wavelength range light emitted along the second optical path, wherein the first light is yellow light, the second light is cyan light, the first wavelength range light is red light, the second wavelength range light is green light, the third wavelength range light is blue light, and the fourth wavelength range light is green light; or the first light is yellow light, the second light is magenta light, the first wavelength range light is red light, the second wavelength range light is green light, the third wavelength range light is red light, and the fourth wavelength range light is blue light.
Wang discloses wherein the light splitting device (203) is further configured to split the second light into third wavelength range light emitted along the first optical path and fourth wavelength range light emitted along the second optical path, wherein the first light is yellow light, the second light is cyan light, the first wavelength range light is red light, the second wavelength range light is green light, the third wavelength range light is blue light, and the fourth wavelength range light is green light; or the first light is yellow light, the second light is magenta light, the first wavelength range light is red light, the second wavelength range light is green light, the third wavelength range light is red light, and the fourth wavelength range light is blue light (see para.0067:” the light output device 202 is a color wheel, where at least two different wavelength conversion materials are respectively located on different segments of the color wheel. The two different wavelength conversion materials are wavelength conversion materials that absorb the excitation light and generate two different multi-color lights. These wavelength conversion materials, which absorb the excitation light from light output device 202 and generate two different multi-color lights, may be cyan phosphor and yellow phosphor, or magenta phosphor and cyan phosphor, or magenta phosphor and yellow phosphor.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Bommerbach in view of Uchiyama with the teaching of Wang so that the light splitting device is further configured to split the second light into third wavelength range light emitted along the first optical path and fourth wavelength range light emitted along the second optical path, wherein the first light is yellow light, the second light is cyan light, the first wavelength range light is red light, the second wavelength range light is green light, the third wavelength range light is blue light, and the fourth wavelength range light is green light; or the first light is yellow light, the second light is magenta light, the first wavelength range light is red light, the second wavelength range light is green light, the third wavelength range light is red light, and the fourth wavelength range light is blue light to enhance the efficiency and reliability of the system.

Claims 29 is rejected under 35 U.S.C. 103 as being obvious over Bommerbach (United States Patent Application Publication 2014/0347634 A1) in view of Uchiyama (United States Patent Application Publication 2005/271312) and Ward (United States Patent Publication 8, 125, 702 B2).
With respect to claim 29,  Bommerbach in view of Uchiyama discloses the display device of claim 28, wherein each of the first light modulator and the second light modulator is one of a transmissive liquid crystal light valve, a reflective liquid crystal light valve and a digital micromirror device (see the DMDs in fig.4, 430 and 432) but does not disclose wherein the third light modulator is a digital micromirror device.
Ward discloses wherein the third light modulator is a digital micromirror device (99 in fig.7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the third modulator of Bommerbach in view of Uchiyama with the teaching of Ward so that the third light modulator is a digital micromirror device to enhance image quality.

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Bommerbach (United States Patent Application Publication 2014/0347634 A1) in view of Uchiyama (United States Patent Application Publication 2005/271312) and Zhai (United States Patent Application Publication 2002/0126479 A1 ).

With respect to claim  14, Bommerbach in view of Uchiyama discloses the projection display system according to claim 11, but does not disclose the further comprising: a control device configured to control ON and OFF of the light emitting device, in such a manner that the light emitting device is in an OFF state when the light modulator is in a rising edge or a falling edge.
Zhai teaches controlling the ON and OFF of the light emitting device, in such a manner that the light emitting device is in an OFF state when the light modulator is in a rising edge or a falling edge (see para.[0040]:” when a mirror of the DMD moves from one position to the next, the mirror ON/OFF can be synchronized with the pulsing of the diode. Therefore, since light can be effectively "shuttered" off during the mirror transition, diffracted and scattered light is reduced.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bommerbach in view of Uchiyama with the teaching of Zhai so that a control device configured to control ON and OFF of the light emitting device, in such a manner that the light emitting device is in an OFF state when the light modulator is in a rising edge or a falling edge to reduce diffraction and scattered light.


Claim 31 is rejected under 35 U.S.C. 103 as being obvious over Bommerbach (United States Patent Application Publication 2014/0347634 A1) in view of Uchiyama (United States Patent Application Publication 2005/271312) and Zhai (United States Patent Application Publication 2002/0126479 A1 ).

With respect to claim 31, Bommerbach (figure 4; also see fig.11) discloses a projection display system, comprising: a light emitting device (422, 409, 414, 417, 418) configured to emit, in a time sequence, first light (paragraph [0027]: "red/green"; also see segments of yellow emitting phosphor 418) and second light (paragraph [0027]: "blue"), the first light and the second light having different colors; a light splitting device (425) configured to split the first light into first wavelength range light (paragraph [0027]: "green") emitted along a first optical path (426) and second wavelength range light (paragraph [0027]: "red") emitted along a second optical path (416), and to guide at least part of the second light (paragraph [0027]: "blue") to be emitted along the first optical path (426); a first light modulator (432) located in the first optical path and configured to modulate light emitted along the first optical path, a second light modulator (430) located in the second optical path and configured to modulate light emitted along the second optical path, wherein the light emitted after being modulated by the first light modulator (432) and the light emitted after being modulated by the second light modulator (430) are combined (406) to obtain third light emitted along a third optical path, wherein the light emitting device comprises a light emitting unit (422) and a wavelength conversion device (409 in fig.4, 1209 in fig. 12), the wavelength conversion device is driven by a driving device to periodically expose, in a time sequence, different regions of the wavelength conversion device (see the regions of the wavelength conversion device of fig.4) in an optical path of light emitted from the light emitting unit, to generate, in the time sequence, the first light and the second light (see the operation of fig.4 and 12).
Bommerbach does not  disclose a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light and a control device configured to control ON and OFF of the light emitting device, in such a manner that the light emitting device is in an OFF state when the light modulator is in a rising edge or a falling edge.
Uchiyama discloses  (paragraphs [0125]-[0128;] figure 15) suggests the use of a third modulator (30) located in an optical path between the light emitting device (10) and the light splitting device (44a) and configured to modulate the first light (paragraph [0127]: "red and blue) and the second light (paragraph [0127]: "green") that are emitted by the light emitting device (10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bommerbach with the teaching of Uchiyama so that a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light to improve contrast.
Bommerbach in view of Uchiyama does not disclose the further comprising: a control device configured to control ON and OFF of the light emitting device, in such a manner that the light emitting device is in an OFF state when the light modulator is in a rising edge or a falling edge.
Zhai teaches controlling the ON and OFF of the light emitting device, in such a manner that the light emitting device is in an OFF state when the light modulator is in a rising edge or a falling edge (see para.[0040]:” when a mirror of the DMD moves from one position to the next, the mirror ON/OFF can be synchronized with the pulsing of the diode. Therefore, since light can be effectively "shuttered" off during the mirror transition, diffracted and scattered light is reduced.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bommerbach in view of Uchiyama with the teaching of Zhai so that a control device configured to control ON and OFF of the light emitting device, in such a manner that the light emitting device is in an OFF state when the light modulator is in a rising edge or a falling edge to reduce diffraction and scattered light.


Claims 1 and 17 are rejected under 35 U.S.C. 103 as being obvious over Kato (WO 2018073893 A1) in view of Uchiyama (United States Patent Application Publication 2005/271312).
With respect to claims 1 and 17, Kato (figure 4) discloses a projection display system, comprising: a light emitting device (20 and 22) configured to emit, in a time sequence, first light and second light (see red/green and blue in fig.4), the first light and the second light having different colors; a light splitting device (6 in fig.4) configured to split the first light into first wavelength range light ("green") emitted along a first optical path (fig.9, and the path of 9a in fig.4) and second wavelength range light ("red") emitted along a second optical path (see the path 9b), and to guide at least part of the second light ("blue") to be emitted along the first optical path (the path 9a); a first light modulator (9a) located in the first optical path and configured to modulate light emitted along the first optical path, a second light modulator (9b) located in the second optical path and configured to modulate light emitted along the second optical path, wherein the light emitted after being modulated by the first light modulator (9a) and the light emitted after being modulated by the second light modulator (9b) are combined (10) to obtain third light emitted along a third optical path, wherein the light emitting device comprises a light emitting unit (20) and a wavelength conversion device (22), the wavelength conversion device is driven by a driving device to periodically expose, in a time sequence, different regions of the wavelength conversion device (see the regions of the wavelength conversion device of fig.5) in an optical path of light emitted from the light emitting unit, to generate, in the time sequence, the first light and the second light (see the operation of fig.5), wherein the light splitting device is further configured to split the second light into beams of two beams of light that are respectively emitted along the first optical path and the second optical path, the two beams of light having a same color (see blue in fig.9).
Kato does not  disclose a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light.
Uchiyama discloses  (paragraphs [0125]-[0128;] figure 15) suggests the use of a third modulator (30) located in an optical path between the light emitting device (10) and the light splitting device (44a) and configured to modulate the first light (paragraph [0127]: "red and blue) and the second light (paragraph [0127]: "green") that are emitted by the light emitting device (10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kato with the teaching of Uchiyama so that a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light to improve contrast.

Allowable Subject Matter
Claims 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 
With respect to claims 11, 13-17 and 24-31, applicant argues that Bommerbach and Uchiyama either alone or in combination teach the limitations of 1 and 28. 
Examiner respectfully disagrees: see rejections of 1 and 28 above.
With respect to claim 31, applicant argues that Bommerbach and Uchiyama either alone or in combination teach the limitations of 31. 
Examiner agrees. However, the rejection of claim 31 does not rely only on Bommerbach and Uchiyama either alone or in combination with each other (see rejection of 31 above).
Therefore claims 11, 28 and 31, and the claims the depend therefrom are not allowable.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882